Citation Nr: 0823347	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for right knee 
condition.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for mild stroke.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service with the Special Philippine 
Scouts from May 1946 to April 1949.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the Department of 
Veterans Affairs Regional Office in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  The evidence, overall, demonstrates that the veteran's 
right knee condition was not incurred while on active duty.

2.  The evidence, overall, demonstrates that the veteran's 
asthma was not incurred while on active duty.

3.  The evidence, overall, demonstrates that the veteran's 
mild stroke was not incurred while on active duty.


CONCLUSIONS OF LAW

1.  Service connection for a right knee condition is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for asthma is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Service connection for mild stroke is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his current right knee condition, 
asthma, and history of mild stroke were caused by his 
service, more than one-half century ago.

1.  Knee condition

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Medical records submitted from 
Quirino Memorial Medical Center indicate surgery for abscess 
in the right knee in September 2003.  Based on the above, the 
evidence indeed shows a current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  When service 
medical records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist.  In this case, the 
veteran's records appear to have been destroyed in the fire 
at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  Under such circumstances, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that VA has a heightened duty "to consider the applicability 
of the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

Unfortunately, no other records are in evidence regarding any 
medical complaints, treatments, or diagnoses of the veteran 
in service.  The Board must find this to provide limited 
negative evidence against this claim. 

Post-service, it is significant that the veteran did not 
receive treatment for any knee condition until 2003, over 54 
years after discharge.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between any current knee condition and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
the veteran was diagnosed with and treated for an abscess of 
the right knee over fifty years after service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that the 
knee disability was caused by military service.   

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many, many years after service without connection 
to service.  Even if the Board were to assume some sort of 
injury during service occurred, the Board finds that the 
record clearly indicates no connection between that injury 
and a problem that appears to have begun nearly 50 years 
after service.  

In summary, the medical evidence of record does not support 
the contention that the veteran's knee problems are connected 
to service.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a knee condition.  
In denying his claim, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

2.  Asthma

The veteran stated that he has suffered from asthma since 
1946.  He submitted a medical note from Dr. "M." in April 
2006, in which the doctor stated that he has treated the 
veteran on and off for severe asthma since his separation 
from service, with no further explanation or any treatment 
records.  Dr. "F" submitted a medical note in August 2006, 
stating that the veteran had suffered an asthma attack for 
ten days requiring medication and a pulmonary machine for 
treatment.

There was no medical evidence submitted to support the 
veteran's and treating physicians' statements that the 
veteran's asthma began in service, nor to support a current 
diagnosis.  As stated above, the veteran's SMRs are not 
available either to support the contention that his asthma 
began in service.

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that the 
asthma was caused by military service.   

Simply stated, the Board finds that there are no treatment 
records to provide evidence for this claim, indicating a 
disorder that has no discernible connection to service. 

The Board acknowledges that the veteran has submitted lay 
statements indicating that he has suffered from asthma since 
discharge from service.  In this regard, the veteran is 
indeed competent to report symptoms of asthma.  Layno, 6 Vet. 
App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  However, the 
veteran's lay contentions in this case are outweighed by the 
post-service medical record which, as a whole, consists only 
of two brief physicians' statement about treatment with no 
supporting documentation.  Simply put, the veteran's lay 
contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for asthma.  In denying 
his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

3.  Mild stroke

Medical records submitted from Quirino Memorial Medical 
Center indicate treatment for unstable angina, diabetes 
mellitus type II, and acute bronchitis in September 2005.  
The records show that the veteran suffered from and was 
treated for a mild stroke at that time.  Based on the above, 
the evidence indeed shows a current disability.

As stated above, the veteran's SMRs were not available.  
Unfortunately, no other records are in evidence regarding any 
medical complaints, treatments, or diagnoses of the veteran 
in service.  The Board must find this to provide limited 
negative evidence against this claim. 

Post-service, it is significant that the veteran did not 
receive treatment for stroke or any other disease of the 
central nervous system until 2005, over 56 years after 
discharge.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The competent evidence of record provides evidence against a 
finding of a nexus between the stroke and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, 
the veteran was diagnosed with and treated for mild stroke 
over fifty years after service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that the 
stroke was caused by military service.   

Simply stated, the Board finds that the treatment records 
provide evidence against this claim, indicating a disorder 
that began many, many years after service without connection 
to service. 

In summary, the medical evidence of record does not support 
the contention that the veteran's stroke is connected to 
service.  Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a mild stroke.  In 
denying his claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there was no medical evidence submitted 
establishing that a knee condition, asthma, or stroke 
occurred in service or any anything within 40 years of 
discharge.  There is also no indication that the disabilities 
may be associated with the veteran's service or his other 
service-connected disabilities.  The third factor's low 
threshold was not met, as no evidence submitted indicates a 
nexus between the current disabilities and service.  
Regarding the lay statements, the Board must find that they 
are entitled to no probative value and the post-service 
medical record provides such negative evidence against these 
claims, clearly indicating problems that began many years 
after service.  Therefore, an examination does not need to be 
obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted treatment 
records from Quirino Memorial Medical Center and medical 
statements from Dr. M. and Dr. F.  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


